Exhibit 10.2
 


 
IMMUNOMEDICS, INC.
 
PERFORMANCE-BASED RESTRICTED STOCK UNIT ISSUANCE AGREEMENT
 
RECITALS
 
A.  The Board has adopted the Immunomedics, Inc. 2006 Stock Incentive Plan, as
amended (the “Plan”), for the purpose of retaining the services of selected
Employees and consultants and other independent advisors who provide services to
the Corporation (or any Parent or Subsidiary).
 
B.  The Participant is to render valuable services to the Corporation (or a
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of shares of Common Stock to the Participant under the
Stock Issuance Program.
 
C.  All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.
 
NOW, THEREFORE, it is hereby agreed as follows:
 
1.      Grant of Performance-Based Restricted Stock Units. The Corporation
hereby awards to the Participant, as of the Award Date, Restricted Stock Units
under the Plan.  Each Restricted Stock Unit (each, a “Unit”) represents the
right to receive one share of Common Stock of the Corporation (the “Shares”)
upon the vesting of that Unit.  The number of awarded Restricted Stock Units,
the applicable vesting schedule for those Restricted Stock Units, the dates on
which the Shares subject to those Restricted Stock Units shall become issuable
to the Participant and the remaining terms and conditions governing the award
(the “Award”) shall be as set forth in this Agreement and the Plan.
 
AWARD SUMMARY
 
Participant:
 
________________________
     
Award Date:
 
________________________
     
Number of Restricted Stock Units Subject to Award:
 
__________ performance-based Restricted Stock Units.  Each Restricted Stock Unit
represents the right to receive one Share of Common Stock upon the vesting of
that Unit.
     
Vesting Schedule:
 
Subject to the terms and conditions described in this Agreement, the Restricted
Stock Units shall vest in four tranches over the Participant’s continued Service
in accordance with the schedule below:
 
(a)           None of the Restricted Stock Units are vested as of the Award
Date.
 
(b)           The Restricted Stock Units are allocated amongst four tranches in
the amounts indicated in the table below (each, a “Tranche”) and each such
Tranche is assigned a performance milestone (each, a “Performance Milestone”)
set forth beside the respective Tranche in the table.  In order for a Tranche to
become eligible to vest, the Performance Milestone assigned to that Tranche must
first be achieved and such achievement must occur on or before the fifth
anniversary of the Award Date.  The Plan Administrator periodically, at such
intervals as it shall choose in its discretion, shall determine whether and when
a Performance Milestone is first achieved and the date on which the Plan
Administrator makes its determination that the respective Performance Milestone
has been achieved shall be the date from which the vesting eligibility of such
Tranche shall be measured (the “Vesting Commencement Date”).  Following the
determination by the Plan Administrator that the respective Performance
Milestone has been achieved, the Restricted Stock Units allocated to that
Tranche shall become vested in three installments as follows: (i) 50% on the
Vesting Commencement Date, (ii) 25% on the first anniversary of the Vesting
Commencement Date, and (iii) 25% on the second anniversary of the Vesting
Commencement Date, provided that for each such installment the Participant’s
Service with the Corporation is continuous from the Award Date through the
applicable date upon which such vesting is scheduled to occur except as

 
 
- 1 -

--------------------------------------------------------------------------------

 

  otherwise provided in Section 3 of this Agreement.  Upon vesting, the Shares
underlying the vested Restricted Stock Units will be issued in accordance with
Section 7 of this Agreement.  In the event that a Performance Milestone has not
been achieved by the fifth anniversary of the Award Date, all outstanding
unvested Units allocated to the Tranche to which such Performance Milestone is
assigned shall be forfeited as of the fifth anniversary of the Award Date and
the phantom dividend equivalents credited to those underlying Shares in the book
account shall be forfeited.  The Participant shall thereupon cease to have any
right or entitlement to receive any Shares under those forfeited Units.
 
(c)           The Performance Milestones that apply to the Restricted Stock
Units are as follows:

 

 
TRANCHE
PERFORMANCE
MILESTONE
WEIGHT
OF TOTAL
AWARD
NUMBER OF
UNITS ELIGIBLE
TO VEST
FOLLOWING
ACHIEVEMENT
OF PERFORMANCE
MILESTONE
 
TRANCHE # 1
Milestone #1:
________________________.
__%
________ Units
 
TRANCHE # 2
Milestone #2: 
________________________.
__%
________ Units
 
TRANCHE # 3
Milestone #3: 
________________________.
__%
________ Units
 
TRANCHE # 4
Milestone #4: 
________________________.
__%
________ Units
 
TOTAL
 
100%
________ Units

 

   
(d)           Except as expressly provided in this Agreement, in no event shall
the Restricted Stock Units become vested for any additional Shares after the
Participant’s cessation of Service.  However, the Restricted Stock Units may be
subject to accelerated vesting in accordance with the provisions of Paragraph 5
of this Agreement.

 
2.       Limited Transferability.  Prior to the actual issuance of the Shares
underlying Restricted Stock Units which vest hereunder, the Participant may not
transfer any interest in the Award or the underlying Shares, except to the
limited extent otherwise provided in this Paragraph 2.  Any Shares underlying
Restricted Stock Units which have vested hereunder but which otherwise remain
unissued at the time of the Participant’s death may be transferred pursuant to
the provisions of the Participant’s will or the laws of inheritance or to the
Participant’s designated beneficiary or beneficiaries of this Award.  The
Participant may also direct the Corporation to issue the stock certificates for
any Shares which in fact vest and become issuable under the Award during his or
her lifetime to one or more designated Family Members or a trust established for
the Participant and/or his or her Family Members.  The Participant may make such
a beneficiary designation or certificate directive at any time by filing the
appropriate form with the Plan Administrator or its designee.
 
3.       Cessation of Service.  Should the Participant cease Service for any
reason (other than death, Disability, or Involuntary Termination) prior to
vesting in one or more Restricted Stock Units subject to this Award, then the
Award will be immediately cancelled with respect to the underlying unvested
Shares, and the number of Restricted Stock Units will be reduced
accordingly.  All phantom dividend equivalents credited to those underlying
Shares in the book account also shall be forfeited.  The Participant shall
thereupon cease to have any right or entitlement to receive any Shares under
those cancelled Units.  If, prior to the occurrence of a Change in Control, the
Participant’s Service ceases as a result of death, Disability, or Involuntary
Termination, the Award will vest or be cancelled, as applicable, as follows:
 
(a)         To the extent that the Performance Milestone for one or more
Tranches has not been achieved on or before the date of such cessation of
Service, the Award will be immediately cancelled with respect to the underlying
unvested Shares allocated to such Tranche(s), and the number of Restricted Stock
Units will be reduced accordingly.  All phantom dividend equivalents credited to
those underlying Shares in the book account also shall be forfeited.  The
Participant shall thereupon cease to have any right or entitlement to receive
any Shares under those cancelled Units.
 
 
- 2 -

--------------------------------------------------------------------------------

 
(b)         To the extent that the Performance Milestone for a Tranche has been
achieved on or before the date of such cessation of Service but the two-year
vesting period for the Units allocated to such Tranche has not been completed
before the Service cessation, then vesting of the number of Units allocated to
such Tranche will be applied on a per diem basis, as of the Service cessation
date, by multiplying the aggregate number of Units allocated to such Tranche by
the sum of one-half plus a fraction, the numerator of which is the number of
days measured from the applicable Vesting Commencement Date to the date as of
which the Participant’s Service ceases and the denominator of which is 730.  The
Award will be immediately cancelled with respect to all Units that remain
unvested after applying such per diem vesting and the number of Restricted Stock
Units will be reduced accordingly.  All phantom dividend equivalents credited to
those underlying unvested Shares in the book account also shall be
forfeited.  The Participant shall thereupon cease to have any right or
entitlement to receive any Shares under those cancelled Units.
 
4.       Stockholder Rights and Dividend Equivalents
 
(a)         The holder of this Award shall not have any stockholder rights,
including voting or dividend rights, with respect to the Shares subject to the
Award until the Participant becomes the record holder of those Shares following
their actual issuance upon the Corporation’s collection of the applicable
Withholding Taxes.
 
(b)         Notwithstanding the foregoing, should any dividend or other
distribution payable other than in shares of Common Stock, whether regular or
extraordinary, be declared and paid on the outstanding Common Stock while one or
more Shares remain subject to this Award (i.e., those Shares are not otherwise
issued and outstanding for purposes of entitlement to the dividend or
distribution), then a special book account shall be established for the
Participant and credited with a phantom dividend equivalent to the actual
dividend or distribution which would have been paid on those Shares had they
been issued and outstanding and entitled to that dividend or distribution.  As
the Shares subsequently vest hereunder, the phantom dividend equivalents
credited to those Shares in the book account shall be distributed to the
Participant (in cash or such other form as the Plan Administrator may deem
appropriate in its sole discretion) concurrently with the issuance of the vested
Shares to which those phantom dividend equivalents relate.  However, each such
distribution shall be subject to the Corporation’s collection of the Withholding
Taxes applicable to that distribution.
 
5.       Change in Control.
 
(a)         In the event a Change in Control occurs, then immediately before
(but contingent upon the consummation of the Change in Control transaction) the
Award, to the extent then outstanding, shall vest or be cancelled, as
applicable, as follow:
 
(a)         To the extent that the Performance Milestone for one or more
Tranches has not been achieved on or before the date of the Change in Control,
the Award will be immediately cancelled with respect to the underlying unvested
Shares allocated to such Tranche(s), and the number of Restricted Stock Units
will be reduced accordingly.  The Participant shall thereupon cease to have any
right or entitlement to receive any Shares under those cancelled Units.
 
(b)         To the extent that the Performance Milestone for a Tranche has been
achieved on or before the date of the Change in Control but the three-year
vesting period for the Units allocated to such Tranche has not been completed
before the date of the Change in Control, then the number of Units allocated to
such Tranche will vest immediately prior to the closing of the Change in
Control.  The Shares subject to those vested Units will be issued immediately
upon such vesting (or otherwise converted into the right to receive the same
consideration per share of Common Stock payable to the other shareholders of the
Corporation in consummation of that Change in Control), subject to the
Corporation’s collection of the applicable Withholding Taxes pursuant to the
provisions of Paragraph 7.
 
(c)         This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.
 
6.        Adjustment in Shares.  Should any change be made to the Common Stock
by reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation’s receipt of consideration or should
any spin-off of one or more Subsidiaries result in a substantial reduction in
the Fair Market Value per share of the outstanding Common Stock, appropriate
adjustments shall be made to the total number and/or class of securities
issuable pursuant to this Award in order to reflect such change and thereby
preclude a dilution or enlargement of benefits hereunder.
 
 
- 3 -

--------------------------------------------------------------------------------

 
7.       Issuance of Shares of Common Stock.
 
(a)         On each date on which one or more Restricted Stock Units vest in
accordance with the provisions of this Agreement or within thirty (30) days
following such vesting date, the Corporation shall issue to or on behalf of the
Participant a certificate (which may be in electronic form) for the shares of
Common Stock underlying the Restricted Stock Units that vested on that date
under the Award and shall concurrently distribute to the Participant any phantom
dividend equivalents with respect to those Shares, subject in each instance to
the Corporation’s collection of the applicable Withholding Taxes.  In no event,
however, shall such issuance occur later than the later of (i) the end of the
calendar year in which the applicable vesting date occurs or (ii) the fifteenth
(15th) day of the third (3rd) calendar month following such vesting date, with
the applicable Withholding Taxes to be collected on or before such issuance.
 
(b)         The Corporation shall collect the Withholding Taxes with respect to
the distributed phantom dividend equivalents by withholding a portion of that
distribution equal to the amount of the applicable Withholding Taxes, with the
cash portion of the distribution to be the first portion so withheld. Until such
time as the Corporation provides the Participant with at least thirty (30) days
prior written or electronic notice to the contrary, the Corporation shall
collect the Withholding Taxes with respect to the vested Shares through an
automatic Share withholding procedure pursuant to which the Corporation will
withhold, immediately as the Shares vest under the Award, a portion of those
vested Shares with a Fair Market Value (measured as of the vesting date) equal
to the amount of such Withholding Taxes (the “Share Withholding Method”);
provided, however, that the amount of any Shares so withheld shall not exceed
the amount necessary to satisfy the Corporation’s required tax withholding
obligations using the minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to supplemental
taxable income. The Participant shall be notified in writing or electronically
in the event such Share Withholding Method is no longer available.
 
(c)         Should any Shares vest under the Award at a time when the Share
Withholding Method is not available, then the Withholding Taxes shall be
collected from the Participant through either of the following alternatives:
 
– the Participant’s delivery of his or her separate check payable to the
Corporation in the amount of such Withholding Taxes, or
 
– the use of the proceeds from a next-day sale of the Shares issued to the
Participant, provided and only if (i) such a sale is permissible under the
Corporation’s trading policies governing the sale of Common Stock, (ii) the
Participant makes an irrevocable commitment, on or before the vesting date for
those Shares, to effect such sale of the Shares and (iii) the transaction is not
otherwise deemed to constitute a prohibited loan under Section 402 of the
Sarbanes-Oxley Act of 2002.
 
(d)         Except as otherwise provided in Paragraph 5 or this Paragraph 7, the
settlement of all Restricted Stock Units which vest under the Award shall be
made solely in shares of Common Stock. In no event, however, shall any
fractional shares be issued. Accordingly, the total number of shares of Common
Stock to be issued at the time the Award vests shall, to the extent necessary,
be rounded down to the next whole share in order to avoid the issuance of a
fractional share.


8.       Compliance with Laws and Regulations.  The issuance of shares of Common
Stock pursuant to the Award shall be subject to compliance by the Corporation
and the Participant with all applicable requirements of law relating thereto and
with all applicable regulations of any stock exchange (or the Nasdaq National
Market, if applicable) on which the Common Stock may be listed for trading at
the time of such issuance.
 
9.       Notices.  Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices. Except to the extent
electronic notice is expressly authorized hereunder, any notice required to be
given or delivered to the Participant shall be in writing and addressed to the
Participant at the address indicated below the Participant’s signature line on
this Agreement. All notices shall be deemed effective upon personal delivery (or
electronic delivery to the extent authorized hereunder) or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.
 
10.       Successors and Assigns.  Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Corporation and its successors and assigns and the
Participant, the Participant’s assigns, the legal representatives, heirs and
legatees of the Participant’s estate and any beneficiaries of the Award
designated by the Participant.
 
 
- 4 -

--------------------------------------------------------------------------------

 
11.       Construction; Entire Agreement.  This Agreement and the Award
evidenced hereby are made and granted pursuant to the Plan and are in all
respects limited by and subject to the terms of the Plan.  All decisions of the
Plan Administrator with respect to any question or issue arising under the Plan
or this Agreement shall be conclusive and binding on all persons having an
interest in the Award.  This Agreement together with the Plan, which is
incorporated by reference herein, constitutes the entire agreement between the
parties.  This Agreement supersedes and replaces any other prior agreement or
understandings between the Participant and the Corporation on any subject
covered by this Agreement.  The Participant specifically agrees that any and all
rights in law or in equity with respect to the Award are governed by this
Agreement and the Participant specifically agrees that the Employment Agreement
does not provide to the Participant any additional rights regarding the subject
matter of this Agreement, including but not limited to the Restricted Stock
Units.  For the avoidance of doubt, the parties hereto agree that the provisions
of this Agreement with respect to the vesting, forfeiture or cancellation of the
Restricted Stock Units in the event of a Change in Control or any termination of
the Participant’s employment with the Corporation for any or no reason shall
control over any contrary provisions in the Employment Agreement.  This
Agreement may not be modified or amended in any manner other than in writing
executed by or on behalf of both parties on a date subsequent to the date of
this Agreement.
 
12.        Amendment of Employment Agreement.  The Corporation and the
Participant agree that this Agreement constitutes an amendment to the Employment
Agreement that serves to disable any provisions in the Employment Agreement that
are contrary to the terms of this Agreement or that provide different or greater
rights with respect to the Restricted Stock Units than the rights set forth in
this Agreement, and to the extent there is any conflict this Agreement
supersedes and controls any contrary provision in the Employment Agreement as
that agreement might relate to the Restricted Stock Units.
 
13.       Governing Law.  The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Delaware without
resort to that State’s conflict-of-laws rules.
 
14.       Employment at Will.  Nothing in this Agreement or in the Plan shall
confer upon the Participant any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Parent or Subsidiary employing or retaining the
Participant) or of the Participant, which rights are hereby expressly reserved
by each, to terminate the Participant’s Service at any time for any reason, with
or without cause.
 
[Signature Page Follows]
 


 
- 5 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Participant and the Corporation, by its duly authorized
officer, have executed this Agreement as of the Award Date indicated above.
 

 
IMMUNOMEDICS, INC.
         
By:
             
Title:
   



By signing the below, the Participant represents that he has reviewed the terms
of the Participant’s Employment Agreement with his own counsel and agrees that
this Agreement is an amendment to such Employment Agreement and that this
Agreement along with the Plan provide the exclusive source of any and all rights
regarding the Restricted Stock Units.



 
PARTICIPANT
         
Signature:
             
Address:
                   

 
 

 
 
- 6 -

--------------------------------------------------------------------------------

 
APPENDIX A
 
DEFINITIONS
 
The following definitions shall be in effect under the Agreement:
 
A. Agreement shall mean this Restricted Stock Unit Issuance Agreement.
 
B. Award shall mean the award of restricted stock units made to the Participant
pursuant to the terms of this Agreement.
 
C. Award Date shall mean the date the restricted stock units are awarded to the
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.
 
D. Board shall mean the Corporation’s Board of Directors.
 
E. Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:
 
(i) a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction, or
 
(ii) a stockholder-approved sale, transfer or other disposition (including in
whole or in part through one or more licensing arrangements) of all or
substantially all of the Corporation’s assets, or
 
(iii) the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) becomes directly or indirectly the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) more than fifty
percent (50%) of the total combined voting power of the Corporation’s securities
(as measured in terms of the power to vote with respect to the election of Board
members) outstanding immediately after the consummation of such transaction or
series of related transactions, whether such transaction involves a direct
issuance from the Corporation or the acquisition of outstanding securities held
by one or more of the Corporation’s existing shareholders.
 
F. Code shall mean the Internal Revenue Code of 1986, as amended.
 
G. Common Stock shall mean shares of the Corporation’s common stock.
 
H. Corporation shall mean Immunomedics, Inc., a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of Immunomedics, Inc. which shall by appropriate action adopt the Plan.
 
I. Disability shall have the meaning ascribed to such term, or, as applicable,
to the term “Permanent Disability,” set forth in the Employment Agreement and
determined in accordance with the applicable procedural provisions of the
Employment Agreement.
 
J. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.
 
K. Employment Agreement shall mean that certain Employment Agreement by and
between Immunomedics, Inc. and _________________, dated as of ____________, as
the same may be amended or renewed hereafter from time to time or any successor
thereto.
 
L. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:
 
 
A-1

--------------------------------------------------------------------------------

 
(i) If the Common Stock is at the time traded on the Nasdaq National Market,
then the Fair Market Value shall be the closing selling price per share of
Common Stock at the close of regular hours trading (i.e., before after- hours
trading begins) on the Nasdaq National Market on the date in question, as such
price is reported by the National Association of Securities Dealers. If there is
no closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.
 
(ii) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
at the close of regular hours trading (i.e., before after-hours trading begins)
on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.
 
M. Family Member shall mean any of the following members of the Participant’s
family: any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law.
 
N. Involuntary Termination shall mean termination of the Participant’s
employment with the Corporation (or any Parent or Subsidiary) by the Corporation
(or the respective employing entity) without Cause (as defined in the Employment
Agreement) or by the Participant with Good Reason (as defined in, and in
accordance with the notice provisions of, the Employment Agreement).


O. 1934 Act shall mean the Securities Exchange Act of 1934, as amended from time
to time.
 
P. Participant shall mean the person to whom the Award is made pursuant to the
Agreement.
 
Q. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
 
R. Performance Milestone shall mean the performance objective assigned to a
Tranche the vesting eligibility of which is dependent upon achievement of such
performance objective.
 
S. Plan shall mean the Corporation’s 2006 Stock Incentive Plan, as amended.
 
T. Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.
 
U. Service shall mean the Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor. For purposes of this Agreement, the Participant shall be deemed to
cease Service immediately upon the occurrence of the either of the following
events: (i) the Participant no longer performs services in any of the foregoing
capacities for the Corporation (or any Parent or Subsidiary) or (ii) the entity
for which the Participant performs such services ceases to remain a Parent or
Subsidiary of the Corporation, even though the Participant may subsequently
continue to perform services for that entity. Service shall not be deemed to
cease during a period of military leave, sick leave or other personal leave
approved by the Corporation; provided, however, that except to the extent
otherwise required by law or expressly authorized by the Plan Administrator or
by the Corporation’s written policy on leaves of absence, no Service credit
shall be given for vesting purposes for any period the Participant is on a leave
of absence.
 
V. Stock Exchange shall mean the American Stock Exchange or the New York Stock
Exchange.
 
W. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
 
 
A-2

--------------------------------------------------------------------------------

 
X. Tranche shall mean a portion of the Award, expressed as a number of Units,
the vesting eligibility of which is dependent upon achievement of a specified
Performance Milestone.


Y. Vesting Commencement Date shall mean the date on which the Plan Administrator
makes its determination that the respective Performance Milestone has been
achieved.


Z. Withholding Taxes shall mean the federal, state and local income taxes and
the employee portion of the federal, state and local employment taxes required
to be withheld by the Corporation in connection with the issuance of the shares
of Common Stock which vest under of the Award and any phantom dividend
equivalents distributed with respect to those shares.
 
 
 
 
 
 
 
 
 
 
 
                                                                                                                                                                                                                                
 
 
 
 A-3

--------------------------------------------------------------------------------